           Case 3:18-cv-01538-RNC Document 71 Filed 04/15/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


MARY REIDT, on behalf of the Frontier
Communications 401(k) Savings Plan and all
others similarly situated,                            Civil Action No. 3:18-cv-01538-RNC
                   Plaintiff,
v.

FRONTIER COMMUNICATIONS CORPORATION,
et al.,
                   Defendants.



           NOTICE OF SUGGESTION OF PENDENCY OF BANKRUPTCY FOR
     FRONTIER COMMUNICATIONS CORPORATION, ET AL., AND AUTOMATIC
                      STAY OF THESE PROCEEDINGS

       PLEASE TAKE NOTICE that, on April 14, 2020, Frontier Communications Corporation

and its subsidiaries (collectively, the “Debtors”) filed voluntary petitions for relief under chapter

11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (“Bankruptcy Code”), in the

United States Bankruptcy Court for the Southern District of New York (“Bankruptcy Court”).

The Debtors’ chapter 11 cases are pending before the Honorable Robert D. Drain, United States

Bankruptcy Judge, and joint administration has been requested under the lead case In re Frontier

Communications Corporation, et al., Case No. 20-22476 (RDD) (collectively, the “Chapter 11

Cases”).    A copy of the voluntary petition of the lead Debtor, Frontier Communications

Corporation, is attached hereto as Exhibit A.

       PLEASE TAKE FURTHER NOTICE that pursuant to section 362(a) of the Bankruptcy

Code, the Debtors’ filing of their respective voluntary petitions gives rise to a stay, applicable to

all entities, of, among other things: (a) the commencement or continuation of any judicial,

administrative, or other action or proceeding against the Debtors (i) that was or could have been
         Case 3:18-cv-01538-RNC Document 71 Filed 04/15/20 Page 2 of 2




commenced before the commencement of the Chapter 11 Cases or (ii) to recover a claim against

the Debtors that arose before the commencement of the Chapter 11 Cases; (b) the enforcement,

against any of the Debtors or against any property of each of the Debtors’ bankruptcy estates, of

a judgment obtained prior to the commencement of the Chapter 11 Cases; and (c) any act to

obtain possession of property of or from any of the Debtors’ bankruptcy estates, or to exercise

control over property of any of the Debtors’ bankruptcy estates. No order has been entered in the

Chapter 11 Cases granting relief from the automatic stay with respect to the above-captioned

case.

        PLEASE TAKE FURTHER NOTICE that pleadings filed in the Chapter 11 Cases may

be obtained free of charge by visiting the website of Debtors’ noticing and claims agent, Prime

Clerk LLC, at https://cases.primeclerk.com/ftr. You may also obtain copies of any pleadings by

visiting the Court’s website at http://www.nysb.uscourts.gov (PACER login and password

required) in accordance with the procedures and fees set forth therein.

Dated: April 15, 2020                             Respectfully submitted,

Nancy G. Ross                                     /s/ Brian D. Netter
Samuel P. Myler                                   Brian D. Netter
Samuel Block                                       bnetter@mayerbrown.com
MAYER BROWN LLP                                   MAYER BROWN LLP
71 South Wacker Drive                             1999 K Street NW
Chicago, Illinois 60606-4637                      Washington, DC 20006-1101
Telephone: (312) 782-0600                         Telephone: (202) 263-3000
                                                  Facsimile: (202) 263-330
Patrick M. Fahey
SHIPMAN & GOODWIN LLP                             Attorneys for Defendants
One Constitution Plaza
Hartford, CT 06103-1919
Telephone: (860) 251-5000
